                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       TYLER DIVISION


BRYONE ARNOLD, #169274                           §

VS.                                              §                CIVIL ACTION NO. 6:18cv573

STATE OF TEXAS                                   §

                                    ORDER OF DISMISSAL

        Petitioner Bryone Arnold, a pretrial detainee confined in the Smith County Jail, proceeding

pro se and in forma pauperis, filed the above-styled and numbered petition for a writ of habeas

corpus concerning his Smith County indictment for the offense of forgery of a financial instrument

in Cause Number 114-1021-18. Petitioner also complains that he has a pending “blue-warrant.”

Petitioner’s criminal trial is currently set for March 4, 2019. He acknowledges that he has not

exhausted his state habeas corpus remedies prior to bringing the lawsuit. The petition was referred

to United States Magistrate Judge K. Nicole Mitchell, who issued a Report and Recommendation

concluding that the petition for a writ of habeas corpus should be dismissed without prejudice for

failure to exhaust state habeas corpus remedies. (Dkt. #18). Petitioner has filed objections. (Dkt.

#19).

        The Report of the Magistrate Judge, which contains her proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration, and

having made a de novo review of the objections raised by Petitioner to the Report, the court is of

the opinion that the findings and conclusions of the Magistrate Judge are correct and the objections



                                                 1
of Petitioner are without merit. Therefore, the court hereby adopts the findings and conclusions of

the Magistrate Judge as the findings and conclusions of the court. It is accordingly

       ORDERED that the Report and Recommendation (Dkt. #18) is ADOPTED. It is further

       ORDERED that the petition for a writ of habeas corpus is DISMISSED without prejudice

for failure to exhaust state habeas corpus remedies. It is further

       ORDERED that a certificate of appealability is DENIED. It is finally

       ORDERED that all motions not previously ruled on are DENIED.

        SIGNED this the 1 day of March, 2019.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge




                                                  2
